Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 3 June 2021.  Claim(s) 21-22, 25-28, 31-34, 37-38 has/have been amended.  Claims 1-20 have been canceled.  Claims 21-38 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 and 11 of U.S. Patent No. 8,291,347 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims of instant application 13/619754
Claims of US Patent 8,291,347 B1
21. (Currently Amended) A method of managing unopened and undisplayed electronic messages on an electronic device, the method comprising the steps of: 
displaying a message listing on a display of the electronic device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and the unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and the unopened electronic messages, an unopened message indicator and a first indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened electronic message and the first indicator indicates a count of unopened electronic messages; 
displaying a home screen of the electronic device, wherein the home screen includes the unopened message indicator indicating the presence of at least one unopened electronic message, and that the home screen includes the first indicator indicating the count of unopened electronic messages; 
receiving at least one additional electronic message while the home screen is and the received at least one additional electronic message has not been displayed on the message listing screen; 
determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; and 
in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator in addition to the first indicator, wherein the second indicator indicates a count of at least one electronic message that is in the unopened state and that has not been displayed in the message listing, and wherein the second indicator and the first indicator have different count values.

receiving at least one electronic message; 
providing a first non-numerical indicator reflecting a presence of the at least one received electronic message being unopened, and that the at least one received electronic message has not yet been displayed in a message listing; 
detecting display of a message listing including the at least one received electronic message without displaying content from a body of the at least one received electronic message, the at least one received electronic message remaining in an unopened state; and 
generating a second indicator reflecting a presence of the at least one received electronic message being in the unopened state but having been displayed in the message listing, the first non-numerical indicator being different 



s 27 and 33 disclose similar limitations to Claim 21 of the current claims, and Claims 6 and 11 disclose similar limitations to Claim 1 of U.S. Patent No. 8,291,347 B1.  Claim(s) 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 and 11 of U.S. Patent No. 8,291,347 B1, hereinafter referred to as Bocking, in view of Keyworth, II et al. (US 5,579,472), Katagiri (US 6,778,069 B1) and Brockenbrough et al. (US 2002/0076004 A1).
With respect to Claim 21, Keyworth discloses a message listing screen that includes an unread (new) indicator and a read (old) indicator for each message, and also includes an unread (new) indicator and an unread message count and a read (old) indicator and a read message count for all messages.  Each of the indicators are included in a status indicator box.  These same indicators can be included on a VIP gallery page, which is equivalent to the claimed home page.  Keyworth specifically discloses that the message status indicators on the VIP gallery page are color coded to indicate the statuses of the different types of messages, which include read, unread, incoming, outgoing, and pending messages.  While the message status indicators and counts are displayed in an indicator box, Keyworth does not specifically describe this box as being a separate status indicator apart from the status or the count.
Katagiri discloses a device that receives messages and the user may choose to display and read the messages.  If the device receives a plurality of new messages, then a new unread message count is displayed along with a not yet read message indicator to indicate that none of the newly received messages have been read.  If a user reads s subset of the new unread messages, then the message count is decremented by the number of messages that have been read and the not yet read 
Brockengrough discloses a message summary screen, equivalent to the claimed home screen, that includes a total message count, an unread message count and a new message indicator.  The disclosure of Brockenbrough makes it clear that the new message indicator provides different and additional information to the unread message count.  However, Brockenbrough does not explicitly explain when the new message indicator is displayed.  However, it appears that the new message indicator provides the same additional information as Katagiri’s not yet read message indicator, except Brockenbrough provides this indicator on the home screen rather than the message listing screen.  Furthermore, Brockenbrough explicitly provides an indication of unread messages apart from the new message indicator.
The combination of Katagiri and Brockenbrough with Keyworth provides an explicit unread message indicator on Keyworth’s messaging listing page in addition to 
It is the examiner’s opinion that these limitations do not patentably distinguish the claims of Bocking from the instant claims.  That is, while the added limitations are not present in the claims of Bocking, the added limitations are directed to the inventive concept disclosed in the written description and drawings of Bocking.
Claims 27 and 33 are similar in scope to Claim 21 with the exception that Claim 27 is directed to a handheld device and Claim 33 is directed to a non-transitory computer readable storage medium, therefore, they are rejected under the same rationale as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keyworth, II et al. (US 5,579,472) in view of Katagiri (US 6,778,069 B1) and further in view of Brockenbrough et al. (US 2002/0076004 A1).


displaying a message listing on a display of the electronic device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and the unopened electronic messages comprising a respective indication of a given message's opened or unopened status, the inbox of Fig. 6 displays a message listing, each message with an indication that the message has been read (OLD) or just received (NEW) (C. 7, L. 6-9) the contents of a selected message will be displayed (C. 7, 21-28) Clearly, OLD messages have been read, while NEW messages have not been read; 
displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and the unopened electronic messages, … a first indicator on the message listing screen, wherein … the first indicator indicates a count of unopened electronic messages, a status indicator (93a) is a rectangle surround a count of messages designated as unread (3 new), and read (1 old) While the displayed rectangle is separate from the status designation of new or old and the count of 3 or 1, Keyworth does not explicitly address this rectangle as an indicator
displaying a home screen of the electronic device, wherein the home screen includes … the first indicator indicating the count of unopened electronic messages, the VIP gallery in Fig. 3 displays thumbnails of users with which the user may correspond, and status the same status indicators for unread messages (3 new) and read messages (1 old) as displayed in the message listing screen in Fig. (C. 4, L. 31-41) The VIP gallery is equivalent to the claimed home screen,
receiving at least one additional electronic message while the home screen is  displayed on the display of the electronic device and the received at least one additional electronic message has not been displayed on the message listing screen; determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message, the VIP gallery screen (home screen) includes status indicator boxes to indicate new (unread messages) and old (read) messages, and messages sent by, or received by, the subscriber are stored and monitored, and the status indicator boxes are updated from time to time, as appropriate, to alert the subscriber concerning the current status of messages of the type represented by that directional icon (C. 4, L. 30-41) wherein the statuses of the messages may be indicated as NEW or OLD (C. 4, L. 45-51).

electronic message, as disclosed in the claims.  In the message listing in Fig. 6 of Keyworth, the new message count is surrounded by a rectangular border, and, while the displayed rectangles are separate from the status designation of new or old and the count of 3 or 1, Keyworth does not explicitly address these rectangle as an indicator; however, it is reasonable to interpret these status indicators such that the rectangular borders are displayed only when the status is displayed.  Furthermore, the equivalent status indicator boxes displayed on the VIP gallery may be color coded to alert the subscriber, at a glance, of the current status of incoming and outgoing messages.  In the same field of invention, Katagiri discloses specific message information is displayed as a received message (C. 5, L. 35-38) a user selects the specific message information, a messaging interface displaying the messaging information including a message category, an unread message count, an indicator that a received message has not been read yet, and the information contents of the received messages (C. 5, L. 39-56) when a user reads a message, then the not read message indicator is cleared and the unread message count is decremented (C. 5, L. 57-65) after the unread message is read, the not read message indicator is cleared, and the unread message count is decremented, then when new messages are received, the count of the new unread messages is displayed and the not read message indicator is displayed (C. 5, L. 65 – C. 6, L. 4) if some but not all of the unread .  Therefore, considering the teachings of Keyworth and Katagiri, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine displaying, … an unopened message indicator … wherein the unopened message indicator indicates a presence of at least one unopened electronic message with the teachings of Keyworth.  One would have been motivated to combine displaying, … an unopened message indicator … wherein the unopened message indicator indicates a presence of at least one unopened electronic message with the teachings of Keyworth in order to clarify the display of the status indicators of Keyworth and provide to the user a well-known convenient indicator of new unread messages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Keyworth does not explicitly disclose displaying a home screen of the electronic device, wherein the home screen includes the unopened message indicator indicating the presence of at least one unopened electronic message, as disclosed in the claims.  However, in the same field of invention, Brockenbrough discloses a page for summarizing pending messages including a total count of message items, the count of those that are unread, a count of all of the e-mail messages, a count of the unread e-mail messages, a count of all of the voice mail messages and a count of the unread (unplayed) voice mail messages, and the display also includes icons for new messages, urgent messages, etc. (P. 0032, Fig. 4).  teachings of Keyworth, Katagiri and Brockenbrough, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine displaying a home screen of the electronic device, wherein the home screen includes the unopened message indicator indicating the presence of at least one unopened electronic message with the teachings of Keyworth and Kagagiri.  One would have been motivated to combine displaying a home screen of the electronic device, wherein the home screen includes the unopened message indicator indicating the presence of at least one unopened electronic message with the teachings of Keyworth and Kagagiri in order to clarify the display of the status indicators of Keyworth and provide to the user a well-known convenient indicator of new unread messages and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a 

Keyworth does not disclose in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator in addition to the first indicator, wherein the second indicator indicates a count of at least one electronic message that is in the unopened state and that has not been displayed in the message listing, and wherein the second indicator and the first indicator have different count values, as disclosed in the claims.  However, Katagiri discloses if some but not all of the unread messages are read, the unread message count is decremented, and the not read message indicator is cleared again and the new count of unread messages is displayed less the number of unread messages that have been read (C. 6, L. 5-15) if more new unread messages are received after the unread messages is read and the unread message count is decremented and the not-read message indicator is cleared, then the count of the number of new unread messages replaces the old count of unread messages (C. 6, L. 32-40) and Brockenbrough discloses a page for summarizing pending messages including a total count of message items, the count of those that are unread, a count of all of the e-mail messages, a count of the unread e-mail messages, a count of all of the voice mail messages and a count of the unread (unplayed) voice mail messages, and the display also includes icons for new .  As stated above, the new message indicator in Brockenbrough provides different additional information from the unread message count, and it can be reasonably interpreted that the new message indicator indicates that new messages have been received in addition to unread messages.  The not yet read message indicator and count in Katagiri explicitly denote newly received unread messages different from remaining unread messages.  Therefore, the combination of Katagiri and Brockenbrough with Keyworth would provide a new received unread message indicator and count different from the remaining unread message count to the VIP gallery (home page) of Keyworth in addition to the new (unread) message indicator and count. Therefore, considering the teachings of Keyworth, Katagiri and Brockenbrough, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator in addition to the first indicator, wherein the second indicator indicates a count of at least one electronic message that is in the unopened state and that has not been displayed in the message listing, and wherein the second indicator and the first indicator have different count values with the teachings of Keyworth, Katagiri and Brockenbrough.  One would have been motivated to combine in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator in addition to the first indicator, wherein the second indicator indicates a count of at least one electronic message that is in the unopened state and that has not been displayed in the message listing, and wherein the second indicator and the first indicator have different count values with the teachings of Keyworth, Katagiri and Brockenbrough in order to provide a convenient and readily discernable alert to the user concerning the current type and status of messages (Keyworth: C. 4, L. 38-41).
	
Claim 22. Keyworth, Katagiri and Brockenbrough disclose the method of Claim 21, 
and Keyworth discloses different indicator boxes color coded with respective colors to indicate the different statuses of different types of messages, wherein the different statuses include incoming messages, outgoing messages, NEW messages, OLD messages, and pending messages (C. 4, L. 42-56) and Brockenbrough discloses presenting a new message indicator that provides different additional information to the unread message count (P. 0032).  Therefore, considering the teachings of Keyworth, Katagiri and Brockenbrough, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein a third indicator is generated by applying an annunciation to the unopened message indicator when the second indicator is not displayed, and comprising at least one of: flashing, holding, changing a size, and changing a color of the unopened message indicator with the teachings of Keyworth, Katagiri and Brockenbrough.  One would have been motivated to combine wherein a third indicator is generated by applying an annunciation to the unopened message indicator when the second indicator is not displayed, and comprising at least one of: with the teachings of Keyworth, Katagiri and Brockenbrough in order to provide a convenient and readily discernable alert to the user concerning the current type and status of messages (Keyworth: C. 4, L. 38-41).

Claim 23.  Keyworth, Katagiri and Brockenbrough disclose the method of Claim 21, and Keyworth further discloses the unopened message indicator comprises an icon, the status indicator boxes on the VIP gallery page may be color coded to indicate the status of the respective message types (C. 4, L. 45-51).  

Claim 24.  Keyworth, Katagiri and Brockenbrough disclose the method of Claim 23, and Brockenbrough discloses the display also includes icons for new messages, urgent messages, etc, see the unopened envelop icon for emails (Paragraph 0032, Figure 4).  Therefore, considering the teachings of Keyworth, Katagiri and Brockenbrough, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the icon is an unopened mail icon with the teachings of Keyworth, Katagiri and Brockenbrough.  One would have been motivated to combine the icon is an unopened mail icon with the teachings of Keyworth, Katagiri and Brockenbrough because an unopened mail icon is a common symbol in the art and it’s form easily communicates to a user using familiar imagery of an unopened mail envelop and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known 

Claim 25.  Keyworth, Katagiri and Brockenbrough disclose the method of Claim 21, and Keyworth further discloses different indicator boxes color coded with respective colors to indicate the different statuses of different types of messages, wherein the different statuses include incoming messages, outgoing messages, NEW messages, OLD messages, and pending messages (C. 4, L. 42-56).  Therefore, considering the teachings of Keyworth, Katagiri and Brockenbrough, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the second indicator is displayed distinguishable to the first indicator comprising at least one of: displaying the second indicator and the first indicator with different colors, and placing count value of the second indicator in parenthesis with the teachings of Keyworth, Katagiri and Brockenbrough.  One would have been motivated to combine wherein the second indicator is displayed distinguishable to the first indicator comprising at least one of: displaying the second indicator and the first indicator with different colors, and placing count value of the second indicator in parenthesis with the teachings of Keyworth, Katagiri and Brockenbrough in order to provide a convenient and readily discernable alert to the user concerning the current type and status of messages (Keyworth: C. 4, L. 38-41).

22, and Keyworth discloses different indicator boxes color coded with respective colors to indicate the different statuses of different types of messages, wherein the different statuses include incoming messages, outgoing messages, NEW messages, OLD messages, and pending messages (C. 4, L. 42-56) and Katqagiri discloses if some but not all of the unread messages are read, the unread message count is decremented, and the not read message indicator is cleared again and the new count of unread messages is displayed less the number of unread messages that have been read (C. 6, L. 5-15) if more new unread messages are received after the unread messages is read and the unread message count is decremented and the not-read message indicator is cleared, then the count of the number of new unread messages replaces the old count of unread messages (C. 6, L. 32-40) and Brockenbrough discloses presenting a new message indicator that provides different additional information to the unread message count (P. 0032).  Therefore, considering the teachings of Keyworth, Katagiri and Brockenbrough, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein an annunciation is added to the first indicator when the third indicator is displayed and the second indicator is not displayed, the annunciation to the first indicator comprising at least one of: flashing, holding, changing a size, and changing a color of the first indicator with the teachings of Keyworth, Katagiri and Brockenbrough.  One would have been motivated to combine wherein an annunciation first indicator when the third indicator is displayed and the second indicator is not displayed, the annunciation to the first indicator comprising at least one of: flashing, holding, changing a size, and changing a color of the first indicator with the teachings of Keyworth, Katagiri and Brockenbrough in order to provide a convenient and readily discernable alert to the user concerning the current type and status of messages (Keyworth: C. 4, L. 38-41).

Claim(s) 27, 28, 29, 30, 31, 32 disclose(s) handheld electronic device (comprising: an input device and a display) claim(s) similar to the method claim(s) of Claim(s) 21, 22, 23, 24, 25, 26 and is/are rejected with the same rationale.

Claim(s) 33, 34, 35, 36, 37, 38 disclose(s) non-transitory computer-readable storage medium (storing instructions executed by a processor of a device) claim(s) similar to the method claim(s) of Claim(s) 21, 22, 23, 24, 25, 26 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 27 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Independent claim 21, as amended, recites the following:

displaying a home screen of the electronic device, wherein the home screen includes the unopened message indicator indicating the presence of at least one unopened electronic message, and that the home screen includes the first indicator indicating the count of unopened electronic messages;

receiving at least one additional electronic message while the home screen is displayed on the display of the electronic device and the received at least one additional electronic message has not been displayed on the message listing screen:

displaying a home screen of the electronic device, wherein the home screen includes the unopened message indicator indicating the presence of at least one unopened electronic message, and that the home screen includes the first indicator indicating the count of unopened electronic messages;

[...]

in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator in addition to 

The claims have been newly rejected over Keyworth in view of Katagiri and Brockenbrough.  Keyworth discloses a message listing screen that includes an unread (new) indicator and a read (old) indicator for each message, and also includes an unread (new) indicator and an unread message count and a read (old) indicator and a read message count for all messages.  Each of the indicators are included in a status indicator box.  These same indicators can be included on a VIP gallery page, which is equivalent to the claimed home page.  Keyworth specifically discloses that the message status indicators on the VIP gallery page are color coded to indicate the statuses of the different types of messages, which include read, unread, incoming, outgoing, and pending messages.  While the message status indicators and counts are displayed in an indicator box, Keyworth does not specifically describe this box as being a separate status indicator apart from the status or the count.
Katagiri discloses a device that receives messages and the user may choose to display and read the messages.  If the device receives a plurality of new messages, then a new unread message count is displayed along with a not yet read message indicator to indicate that none of the newly received messages have been read.  If a user reads s subset of the new unread messages, then the message count is decremented by the number of messages that have been read and the not yet read 
Brockengrough discloses a message summary screen, equivalent to the claimed home screen, that includes a total message count, an unread message count and a new message indicator.  The disclosure of Brockenbrough makes it clear that the new message indicator provides different and additional information to the unread message count.  However, Brockenbrough does not explicitly explain when the new message indicator is displayed.  However, it appears that the new message indicator provides the same additional information as Katagiri’s not yet read message indicator, except Brockenbrough provides this indicator on the home screen rather than the message listing screen.  Furthermore, Brockenbrough explicitly provides an indication of unread messages apart from the new message indicator.
The combination of Katagiri and Brockenbrough with Keyworth provides an explicit unread message indicator on Keyworth’s messaging listing page in addition to 
 
Claims 27 and 33 are directed to similar limitations and the response to Applicant’s arguments with respect to Claim 21 also apply to Claims 27 and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        10/16/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177